Citation Nr: 1424414	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-22 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to May 27, 2011.

2.  Entitlement to a disability rating in excess of 30 percent for PTSD from May 27, 2011, to October 24, 2011.

3.  Entitlement to a disability rating in excess of 50 percent for PTSD beginning October 25, 2011.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to November 1972.

This matter is on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that assigned a 10 percent disability rating for PTSD, after granting service connection for the same.  By a rating action dated in August 2011, a 30 percent rating was assigned for PTSD, effective from May 27, 2011.  By rating action dated in December 2011, a 50 percent rating was assigned for PTSD, effective from October 25, 2011.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before a Decision Review Officer (DRO) during a formal hearing held at the RO in November 2011 and before the undersigned Veterans Law Judge during a Video Conference in December 2012.  Transcripts of both hearings are of record.  At the December 2012 hearing, the Veteran submitted additional evidence to the Board for consideration in connection with the claim on appeal along with a waiver of RO jurisdiction of such evidence.  38 C.F.R. § 20.1304 (2013).

The issue of entitlement to a rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



	(CONTINUED ON NEXT PAGE)




FINDING OF FACT

Prior to October 25, 2011, the preponderance of the evidence indicates that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; panic attacks more than once a week; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in February 2011.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims files consists of VA treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination in May 2011.  A review of the report of examination and opinion shows that all subjective and objective findings necessary for evaluation of the Veteran's PTSD were observed and recorded.  The examiner also took into account the Veteran's lay history and complaints.  Rationale was provided with the opinion.  The examination appears to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran was afforded a hearing before a DRO in November 2011 and before the undersigned Veterans Law Judge in December 2012 in which he presented oral argument in support of his claim.  During the December 2012, the Veteran's spouse also testified on his behalf.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearings.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The DRO and the undersigned Veteran's Law Judge elicited testimony regarding the severity of the Veteran's PTSD.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c) (2) nor identified any prejudice in the conduct of the Board hearing.

The Board observes that the Veteran's Virtual VA (VVA) and paper claims file includes reports of VA outpatient records dated through 2012 that were added to VVA since the last Supplemental Statement of the Case in December 2011.  There is no indication that the RO considered this evidence with respect to the issue on appeal.  The Veteran has not waived RO consideration of the evidence as well.  38 C.F.R. § 20.1304 (2013).  However, the Board is granting the Veteran's claim for an increased initial rating of 50 percent for PTSD for the period prior to October 25, 2011 without consideration of this new evidence and is Remanding the claim for a rating in excess of 50 percent, for further adjudication and consideration of this new evidence.  There is no prejudice in proceeding with an adjudication of the appeal.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, in an October 2005 decision, the RO granted service connection and assigned a 10 percent rating for PTSD from January 25, 2011 (the date of receipt of the claim for service connection), under Diagnostic Code 9411.  By an August 2011 rating action, the RO increased the rating from 10 percent to 30 percent, effective from May 27, 2011 (the date of the VA examination that showed a worsening of the Veteran's disability).  By a December 2011 rating action, the RO increased the rating from 30 percent to 50 percent, effective from October 25, 2011 (the date of a VA mental health report that showed a worsening of the Veteran's disability).

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 10 percent rating for PTSD is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

Although PTSD is rated under the General Rating Formula, the use of the term "such as" in 38 C.F.R. § 4.130 indicates that the listed symptoms are not intended to constitute an exhaustive list.  Rather, the symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130.  Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.  

Within the DSM-IV, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board will thereby attribute all the Veteran's psychiatric symptoms to his service-connected PTSD.

Turning to the merits of the claim, the Veteran's parents and spouse submitted statements in support of his claim in March 2011.  They stated that after his discharge from service, he had flashbacks and was depressed.  His spouse stated that he had a short temper with mood swings, angered easily, was irritable, and had sleep problems.

In a May 2011 VA DBQ initial PTSD examination, the Veteran presented with a history of 37 years of marriage and resided with his son and daughter and law and three children.  However, he had limited social contacts.  His activities and leisure pursuits included camping, fishing, and reading.  There was no history of suicide attempts.  Regarding psychosocial functional status, he tended to keep things to himself and felt that he had not been as able to achieve things that he wanted to do.  He was not very outgoing.

On mental status examination, he was clean and appropriately dressed.  Speech was spontaneous, clear, and coherent.  His attitude was cooperative, friendly, relaxed, and attentive.  His affect was appropriate and dysphoric.  Orientation was intact to person, times, and place.  Attention was also intact.  Thought content was unremarkable with no delusions.  Judgment and insight were normal.  He had no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, good impulse control, or episodes of violence and was able to maintain minimum personal hygiene.  Recent and immediate memory was normal.  He denied any nightmares or flashbacks.  

With regard to employment, he had been a telephone installer for 28 years and had full-time employment as a maintenance engineer at the time of the examination.  However, prior to his recent employment he had been worked at 20 jobs.  The examiner diagnosed PTSD and assigned a GAF score of 65.  The examiner opined that the PTSD symptoms caused some constriction in social and recreational activities.  He had full-time employment and his PTSD symptoms had not caused any significant impact on his employability.  The examiner further opined that his PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  There was no reduced reliability and productivity due to PTSD symptoms.  The examiner concluded that the Veteran's present level of PTSD symptoms would cause some mild decrease in work efficiency only under periods of significant stress.

In an August 2011 statement, the Veteran's spouse complained of his mood swings, easily angered, forgetfulness, and name-calling.

In a September 2011 "letter of summary," the Veteran's manager stated that he had a lack of urgency or follow-up for maintenance issues.  He had difficulty with properly executing his job.
 
Considering the evidence as a whole, the Board finds that there is some evidence consistent with a 30 percent evaluation for PTSD, prior to October 25, 2011, and some evidence consistent with a 50 percent evaluation.  Notably, while the Veteran's PTSD had not had a significant impact on his employability, the Veteran's spouse has provided a competent and credible accounting of memory problems (forgetfulness), disturbances in mood (mood swings and being easily angered), and difficulty in establishing effective relationships (name-calling).  His manager has described him as having difficulty with motivation and job performance as well as having some impairment in thinking.  The VA examiner referenced the Veteran having limited social contact.  

There was no evidence of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, or impaired judgment.  However, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  In this regard, the evidence of the higher severity is at least in equipoise with evidence of lesser severity of the Veteran's symptoms of PTSD, and so is at least in equipoise to warrant a 50 percent initial evaluation during the period prior to October 25, 2011.

ORDER

An initial rating of 50 percent for PTSD for the period prior to October 25, 2011, is granted, subject to law and regulations governing the effective date of an award of monetary compensation.


REMAND

As mentioned above, although the initial rating claim is being granted in part, a Remand also is required in this case to determine whether a rating in excess of 50 percent for PTSD is warranted.  Notably, in December 2012 the Veteran essentially testified that his PTSD symptomatology had increased in severity.  The Board observes that the most recent VA examination for rating purposes was performed in December 2011.  A new examination is therefore required to obtain updated findings regarding the severity of the Veteran's PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a complete copy of the VA treatment records since April 2012.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented on the Veteran's electronic claims file uploaded to the Veteran's electronic Virtual VA claims file, and the Veteran notified of the efforts made to obtain such records.

2.  On completion of the above, schedule an appropriate a VA examination to determine the current severity of his PTSD.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.  All necessary tests and studies, to include psychological testing, should be accomplished and all clinical findings reported in detail.  The examiner should render specific findings as to the extent and frequency of all psychiatric symptoms attributable to his service-connected PTSD.  The examiner also should render a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's psychiatric symptoms, and an explanation of what the score means.

The examiner should also provide an opinion concerning the impact of the PTSD on the Veteran's ability to work.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
 
3.  Thereafter, the issue on appeal should be readjudicated. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto. The SSOC should contain, among other things, a summary and discussion of the relevant evidence received since the SSOC was issued in April 2011. The case should then be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the ultimate outcome of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


